Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response filed 28 December 2021, applicant amended independent Claim 1 to require that component (B), the metal-based detergent, “is a calcium sulfonate having a total base number of from 100 mgKOH/g to 700 mgKOH/g”.  Applicant argued that there is no suggestion to select the now claimed detergent from many possible detergents disclosed in the applied prior art references to Abraham et al (US 2017/0335224), Matsuki et al (US 2017/0198234) and Saccomando et al (US 2017/0240836).  Applicant argued that when the content of the metal-based detergent (B) is 300 ppm by mass or less, a high intermetallic friction coefficient and excellent clutch anti-shudder performance could not be obtained.  Applicant argument that the claimed invention comprising amide compound (A) and calcium sulfonate detergent component (B) exhibits advantageous effects of a high intermetallic friction coefficient and excellent clutch anti-shudder performance has been found to be persuasive.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





							/ELLEN M MCAVOY/                                                                                    Primary Examiner, Art Unit 1771                                                                                                                    
EMcAvoy
February 6, 2022